The opinion of the court was delivered by
McEnery, J.
Act 88 of 1888 authorized the voters of the parish of Bossier, by election to select a parish site. The claims of the several towns to" be recognized as the parish site, under the election held in pursuance of said aet, have been frequently before this court. The facts are fulty reported in the cases of Woodruff et als. vs. Police Jury, 41 An. 851; Davis vs. Police Jury, 42 An. 968; Police Jury vs. Judge, 48 An. 125. Under the Act 33 of 1888, the *1011Police Jury was invested with power to order the election, to appoint commissioners, to receive the returns and to ascertain and proclaim the result of the flection. The President of the Police Jury was required to issue a proclamation declaring the place which had been selected as the parish seat.
On November 27, 1888, the Police Jury made an informal statement of the vote, but no result was ascertained, as no compilation had been made, as was required by Act 33 of 1888. This was so determined in the case of Davis, Mayor, vs. Police Jury, 42 An. 968, and Police Jury vs. Judge, 43 An. 125.
The present mandamus proceeding is a sequel to the suit of Davis vs. Police Jury, above referred to.
The petition for the mandamus recites the proceedings of the Police Jury on November 27, 1888, and alleges “that the table, or a list-of voters, as returned to them and received by them, did show, as they, the said Police Jury of Bossier parish, La., declared on the 27th day of November, 1888, they ascertained to be the vote as cast at the election which was held on the 23d day of November., 1888.”
The relator further alleges that “ said table, as made by the Police Jury, t-he result of said election, was in favor of the town of Haughton, which town is legally entitled to be declared the parish seat, and it is the duty of the Police Jury of Bossier parish, under Act 33 of 1888, to compile the returns as sent in by the commissioners, as ascertained and as shown by their proceedings to be as above stated.”
The prayer of the petition is that “ the Police Jury be required to meet on or before the 24th day of November, 1890, and then and there to compile the returns of the election held on the 23d of November, 1888, as sent into them by the commissioners of election, as shown by their proceedings of November 27, 1888, to be as stated in the above petition, and to proclaim the result as that compiled.”
There were exceptions filed to the jurisdiction, and no cause of action. These were referred to the merits.
In the case of Davis vs. Police Jury of Bossier, we held that the pretended .compilation of the vote of the parish of Bossier cast for the selection of a parish seat was barren of results. ‘ ‘ The statement of the vote was informal. No result was declared or proclaimed by any order on the vote of the Police Jury.” 42 An. 968.
And again, in Police Jury vs. Judge, 43 An. 125, in referring to *1012that case, we said that “ said proceedings ” (viewing the statement of votes) “were inoperative, and did not constitute an ascertainment or proclamation of the vote.” 4
We are, therefore, asked to divest the Police Jury of that discretion vested in them by Act 33 of 1888, and to compel them to declare the result of the election from a designated statement of votes, in no way authentic, so far as the record discloses. This case, in its present aspect, is similar, to that of Woodruff et a vs. Police Jury, 41 An., where the Police Jury, it was declared, had ascertained and promulgated the result of the election in favor of the town of Haughton. The town of Benton proceeded, by mandamus, and asked that the true result of the election be ascertained by going behind the returns, and eliminating the alleged frauds from them.
We said, in this case, that “ the court is not asked, in this case, to .compel officers to discharge ministerial duties. It was asked to take from them duties involving discretion, to discharge these duties itself, and to compel them to make formal declaration of its result.”
So, in this case, the relator, taking the informal statement of votes made by the Police Jury, on the 27th November, 1888, as the actual returns of the election, asks this court to compel the Police Jury of Bossier to treat them as the true and actual statement of votes, and to declare the result, as ascertained by their compilation, thus depriving the Police Jury of that quasi judicial discretion vested in them by the Act 33 of 1888.
The Police Jury of Bossier, however, has ascertained and declared the result of the election. The town of Benton, under the election b3’ virtue of said Act 33 of 1888, is declared to be the parish seat. That they disregarded the informal statement of votes on November 27, 1888, is no evidence of fraud. In the absence of evidence of fraud, we must presume that the Police Jury of Bossier did its duty. They were authorized to declare the result; they had a judicial power of investigation to ascertain it, and to eliminate fraudulent votes from the returns. In the exercise of this power, we have no authority to review their finding. The Legislature invested them with it, and it belongs to the political power of the government to rectify the wrong, if any has been inflicted upon the town of Haughton or the inhabitants of Bossier.
*1013It is, therefore, ordered, adjudged and decreed that the judgment appealed from be annulled and reversed; and it is now ordered that the relief prayed for by relator be denied, and the mandamus pro-eeeding be dismissed, with costs.